DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: on page 12 line 25 “Fragments and derivatives of such antibodies are can also be” should be fixed for grammatical clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


First, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101 defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. The latter three categories define "things" or "products" while the first category defines "actions" (i.e., inventions that consist of a series of steps or acts to be performed). See 35 U.S.C. 100(b) ("The term ‘process’ means process, art, or method, and includes a new use of a known process, machine, manufacture, composition of matter, or material."). See MPEP § 2106.03 for detailed information on the four categories.
Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. The judicial exceptions (also called "judicially recognized exceptions" or simply "exceptions") are subject matter that the courts have found to be outside of, or exceptions to, the four statutory categories of invention, and are limited to abstract ideas, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013). See MPEP § 2106.04 for detailed information on the judicial exceptions.
The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself, or a patent-eligible application of the judicial exception. See Alice Corp., 573 U.S. at 217-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). The first part of the Mayo test is to determine whether the claims are directed to an abstract idea, a law of nature or a natural phenomenon (i.e., a judicial exception). Id. If the claims are directed to a judicial exception, the second part of the Mayo test is to determine whether the claim recites additional elements that amount to significantly more than the judicial exception. Id. citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966). The Supreme Court has described the second part of the test as the "search for an 'inventive concept'". Alice Corp., 573 U.S. at 217-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)
The following flowchart below discusses patentability according to the standards described
above:

    PNG
    media_image1.png
    899
    703
    media_image1.png
    Greyscale

Claim 42 is rejected under 35 U.S.C. 101 because the claimed invention is directed to Abstract Idea without significantly more. The claim recites a mental process. This judicial exception is not integrated into a practical application because the claim as written may only involve the process of determining the HLA-E status of malignant cells. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the embodied claim would 
Claim 42 passes the first step as it relates to a method of treating cancer. Claim 42 does recite the judicial exception of an abstract idea (step 2A). Claim 42 fails step 2B in the embodiment of the claim wherein the malignant cells do not express HLA-E. In this embodiment of the claim, the status of the cells is merely determined. In this case, the claim only recites the judicial exception which is why it fails step 2B. Amending the claim to remove part (a) would allow the claim to cite the judicial exception but also recite more than the judicial exception of determining the HLA-E status. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36, 39-40 and 41, 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Jandus et al. “Interactions between Siglec-7/9 receptors and ligands influence NK cell-dependent tumor immunosurveillance”. J Clin Investigation (2014) Vol 124 Issue 4 pgs. 1810-1820 herein called Jandus et al., Innate Pharma WO2016038064 (03/2016) “Cross Reactive Siglec Antibodies” herein called Innate Pharma ‘8064, Innate Pharma WO2016041945 (03/2016) “Neutralization of inhibitory pathways in lymphocytes” Here in referred to as Innate Pharma ‘1945 Innate Pharma WO2016062851(04/2016) “Treatment of Cancers Using Anti-NKG2A Agents” herein called Innate Pharma ‘2851 and Ruggari et al. “Effects of anti-NKG2A antibody administration on leukemia and normal hematopoietic cells” Haematologica (05/2016) Vol 101 Issue 5 (pg. 626-633) herein called Ruggari et al.
While the sources above do not discuss a combination using anti-Siglec-9 and anti-NKG2A antibodies, the sources discuss the uses of these antibodies individually. Jandus et al. teaches sialoglycans (Siglec-7/-9) influence many critical steps in tumor biology, including immunoediting, tumor growth and proliferation, invasion, metastasis, and angiogenesis; in some instances, their presence has been correlated with poor patient survival (pg 1810 Column 1 lines 7-10). Jandus et al also teaches that targeting Siglec-7 and -9 on NK cells, or their ligands on malignant cells, might prove an attractive strategy by which to broaden indications or to implement current strategies for NK cell–based therapy to augment antitumor immunity (pg 1817 column 2 lines 16-20). Innate Pharma ‘8064 teaches use of several Siglec antibodies to bind to both siglec-7 and to siglec-9 (pg 3 lines 9-13). Innate Pharma ‘8064 also teaches use of modulation of NK cells by use of anti-Siglec antibodies to inhibit the activity of Siglecs (pg. 3 lines 26-31). Innate Pharma ‘8064 discusses motivation for the “need for agents that target these (siglec-7/-9) receptors for treating diseases such as cancer (pg 3 lines 14-16).” 
Innate Pharma ‘2851 teaches the use of anti-NKG2A antibodies in cancer and autoimmune disease (pg 2 lines16-24). Innate Pharma ‘2851 teaches antibodies that inhibit CD94/NKG2A signaling may increase the cytokine release and cytolytic activity of lymphocytes towards HLA-E positive target cells, 
Ruggeri et al. teaches the importance of natural killer cells in the role of host defense against infections and tumors by secreting cytokines and killing infected or transformed cells. Ruggeri et al have found use of a novel anti-NKG2A therapeutic monoclonal antibody for use in treatments of solid tumors and hematological malignancy (pg 627 first column lines 55-60) Ruggari et al teaches that anti-NKG2A (antibodies) may exploit the anti-leukemic action of the wave of NKG2A+ natural killer cells recovering after hematopoietic stem cell transplants or adoptive therapy with natural killer cell infusions (pg 626 Abstract). Ruggari et al teaches that anti-NKG2A antibodies can convert NKG2A+ NK cells into effector NK cells able to kill most HLA-E+ NK resistant lymphohematopoietic cells including B and T lymphocytes, dendritic and myeloid cells, leukemic cells, high-grade lymphoma and MM cells (pg 630 Left column lines 1-3 right colum lines 1-4).
Both antibodies have an immunomodulatory effect on NK cells. Both Siglec-7/-9 and NKG2A inhibit proper immune function. The prior art denotes a need of such combination therapies to overcome relapsed cancers and to have responsiveness to anti-tumor effects. 
 The special feature of note in the present invention is not the direct treatment of disease itself but of removing obstacles to the immune system in order for the immune system to treat the disease. 
Claim 36 describes a pharmaceutical composition comprising an antibody that neutralizes the inhibitory activity of NKG2A, and an antibody that neutralizes the inhibitory activity of Siglec-9 and a pharmaceutically acceptable carrier.
Claim 36 is rejected under 35 U.S.C. 103 as being obvious over the prior art mentioned above. It would have been obvious to one skilled in the art to combine anti-NKG2A antibodies and anti-Siglec-9 to yield predictable results as a composition that neutralizes the inhibitory activity of NKG2A and neutralizes the inhibitory activity of Siglec-9. 
Claim 39 is rejected under 35 U.S.C. 103 as being obvious over the prior art. Claim 39 teaches a kit containing a dose of an agent that neutralizes the inhibitory activity of NKG2A and a dose that neutralizes the inhibitory activity of Siglec-9. The subject matter of claim 39 is similar in scope to claim 36. See the above rejections. 
Claim 40 is rejected under 35 U.S.C. 103 as being obvious over the prior art. Claim 40 discusses a method of modulating NKG2A+ Siglec+ lymphocytes in an individual using an effective amount of claim 36. Claim 40 is similar in scope to claim 36. See the above rejections. 
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art. Claim 41 discusses an in vitro method for modulating the activity of NKG2A+ Siglec-9+ lymphocytes (includes NK cells) comprising of bringing said lymphocytes into contact with antibodies that neutralizes the inhibitory activity of NKG2A and Siglec-9.
Ruggari et al teaches use of an in vitro method to modulating NK cells to use as therapies in vivo. The in vitro method of Ruggari et al, starts by isolating NK cells and then determining the status of the cells using a variety of purification techniques (pg 627 column 2 paragraph 4). Once the cells were purified, Ruggari et al treated the NK cells with anti-NKG2A antibody to activate the cells for in vivo use (pg 627 column 2 third paragraph, Pg 628 column 1 paragraph 3). Ruggeri et al also teaches of an in vitro cytotoxicity assay to screen for alloreactivity of NK cells to “increase effector-to-target ratio” (pg 627 column 2 sixth paragraph). 
Innate Pharma ‘2851 discusses using a 4-hour in vitro cytotoxicity assay using NK cells that express CD94/NKG2A and target cells that express HLA-E (pg 13 lines 1-7). 
Jandus et al, as discussed above, teaches the role of Siglec-9 in masking abnormal cells (cancer) from the immune system (NK cells). Innate Pharma ‘8064 discusses an in vitro method for modulating the activity of Siglec-7 and Siglec-9 (pg 12 lines 28-31 and Claim 30). 
Thus, it would be obvious to one skilled in the art to combine the in vitro techniques involving anti-Siglec-9 and anti-NKG2A antibodies to modulate NK cells.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art above. Claim 43 discusses the composition of claim 36 above for use in treating an individual with cancer. See the above rejection of claim 36. 
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art above. Claim 44 relates to the method of claim 43 to treat an individual wherein said cancer is a solid tumor. See the rejection of claim 36 above. 
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art above. Claim 45 relates to the method of claim 43 to treat an individual wherein said cancer is a hematological tumor. See the rejection of claim 36 above. 
Claims 46 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art above. Claim 46 relates to the method of claim 43 wherein the cancer is characterized by malignant cells bearing at their surface sialic acid ligands of Siglec-7 and/or Siglec-9.  See the rejection of claim 36 above.  


Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Jandus et al., Ruggeri et al., Innate Pharma ‘2851, and Innate Pharma WO2016/041947 (03/2016) “Treatment Regimens using Anti-NKG2A Antibodies” herein called Innate Pharma ‘1947.
 Claim 42 is a method of treating cancer by determining the status the HLA-E status of the malignancy and administering the composition of claim 36 to HLA-E positive malignant cells.
Jandus et al, as discussed above, show the prominent role of sialogylcans (particularly Siglec-7/-9) in tumor avoidance of the immune system by inactivating lymphocytes (NK cells). Jandus et al teaches that Siglec-7 and Siglec-9 receptors on human NK cells are similar to CD94/NKG2A (pg 181 left column line 15-19). Ruggeri et al and Innate Pharma ‘2851 show the importance of NKG2A as an immune checkpoint as discussed above. Innate Pharma ‘2851 describes HLA-E restricts cytokine release and cytotoxic response of lymphocytes towards cells that express HLA-E (pg 2 lines 2-4). Innate Pharma ‘2851 also teaches that tumor cells have been found to secret HLA-E in a soluble form (pg 2 lines 4-6). Innate Pharma ‘1947 teaches that antibodies that inhibit CD94/NKG2A signaling may increase the cytokine release and cytolytic activity of lymphocytes towards HLA-E positive cells and can possibly treat 
Thus, it would have been obvious to one skilled in the art to combine the prior art elements of anti-Siglec-9 and anti-NKG2A antibodies to treat NK cells to better eradicate HLA-E positive malignant cells. 

Allowable Subject Matter

Claim 37 and 38 are objected to as being dependent upon a rejected base claim (claim 36), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
prior art. Some sequences found did match 100% but had a publication date after the instant application. Check the copy of the search within the file. 

Conclusion

It may be possible to resolve these rejections by amending the claims of note in the 101 and 112 rejections and by citing any special features of the claimed invention that may be considered “special technical features.” These “special technical features” are anything of note in the application that will show that the application is non-obvious over the prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES JOSEPH DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-F 8AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on (571)270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647